          Case 1:20-cv-01136-CCR Document 12 Filed 10/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
__________________________________________
 Kim-Chee LLC and Yup Chagi Inc. d/b/a
Master Gorino’s Pil-Sung Tae-Kwon Do,

                        Plaintiff,                         NOTICE OF MOTION

v.                                                         Civil Action No.: 1:20-cv-01136-CCR

Philadelphia Indemnity Insurance Company;                  Assigned Justice:
Philadelphia Consolidated Holding Corp. a/k/a              Honorable Christina Reiss
Philadelphia Insurance Companies,
                                                           Oral Argument Requested
                  Defendants.
__________________________________________

        PLEASE TAKE NOTICE that upon the annexed Affirmation of Sharon Angelino, Esq.,

dated October 8, 2020, and the accompanying Memorandum of Law, Defendants, Philadelphia

Indemnity Insurance Company; and Philadelphia Consolidated Holding Corp. a/k/a Philadelphia

Insurance Companies, by their attorneys, Goldberg Segalla, LLP, will move this Court, on a date

to be determined by The Court, for an Order, pursuant to Fed. Civ. P. 12(b)(6), dismissing the

Plaintiffs’ Complaint in its entirety, together with such other and further relief as the Court may

deem just and proper.

Dated: October 8, 2020
       Buffalo, New York                             GOLDBERG SEGALLA, LLP


                                                            s/Sharon Angelino
                                              By: ___________________________________
                                                   Sharon Angelino, Esq.
                                                   Attorneys for Defendants
                                                   665 Main Street
                                                   Buffalo, New York 14203
                                                   P: (716) 566-5400
                                                   E: sangelino@goldbergsegalla.com

To:     Christopher M. Berloth, Esq.
        Thomas D. Lyons, Esq.


27994025.v1
          Case 1:20-cv-01136-CCR Document 12 Filed 10/08/20 Page 2 of 2




        DUKE HOLZMAN PHOTIADIS
          & GRESENS LLP
        Attorneys for Plaintiffs
        701 Seneca Street, Suite 750
        Buffalo, New York 14210
        P: (716) 855-1111
        E: cberloth@dhpglaw.com
           tlyons@dhpglaw.com




27994025.v1
